Myrick, J., concurring:
I concur in the judgment of affirmance. I am of opinion, that Michael Reese, being a mortgagee, was not a necessary party. I am of opinion, that the assessment, as corrected under the order of the common council so as to conform to its previous direction, was valid. But I am of opinion, that the common council had not the legal right to authorize the issuance of the bonds. The aggregate amount of damages awarded for property taken for the proposed extension is $52,037. That is the sum of the burden to be borne by the owners of the property within the prescribed district. The Act of March 23rd, 1878, authorizes the issuance and sale of bonds to such amount that the sale thereof, at prices not less than eighty per cent, of the par value, will yield sufficient to pay the damages awarded ; and for the payment of the full amount of bonds and interest, taxes upon the property within the district are to be levied and collected.
It will thus be seen, that eighty per cent, 'only of the amount of the bonds may be paid to the owners of the property taken; the other twenty per cent, is to go to whoever may purchase the bonds, as a bonus. I do not think that the property of one man can be taken to pay a bonus to another. The payment of interest on the bonds is quite different from the payment of a sum for which nothing is received. In this case, it was decided by the officers assessing the amount of damages that $52,037 was the amount to be raised from the property to be benefited by the street extension. There has been no ascertain*513ment that the property will be benefited to the amount of the twenty per cent, bonus. The common council directed bonds to issue to the amount of $70,000. The lowest price authorized by the act being eighty cents on the dollar, the yield would be $56,000, which is nearly $4,000 in excess of the damages ascertained; and that excess, added to the $14,000 possible bonus, would give a liability on the property to be benefited of nearly $18,000 above the damages.
Being of the opinion that the issuance of the bonds would be illegal, the injunction was properly granted.